Citation Nr: 1427302	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to November 2002.  Additionally, the Veteran served in the National Guard from May 1987 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran requested a travel Board hearing in his January 2011 Substantive Appeal, VA Form 9.  The requested hearing was conducted in February 2012 by the undersigned.  A transcript is associated with the claims file.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection for PTSD, a low back disability, a bilateral knee disability, and a right shoulder disability.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

At the outset, the Board notes that the Veteran's service treatment and personnel records are not available for review.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which missing records were in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Additionally, it appears that the Veteran is contending that he may have been on a period of active duty for training (ACDUTRA) when he incurred some of the disabilities for which he is seeking service connection.  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  A Veteran may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e).  

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  Therefore, because the Veteran has claimed service connection for disabilities that may have arisen from an incident of ACDUTRA or INACDUTRA, he should be apprised as to what evidence is required to substantiate a claim for service connection based on a period of ACDUTRA or INACDUTRA. The November 2008 VCAA notice letter does not do so.  Upon remand, the AOJ/AMC should send the Veteran a VCAA notice letter that notifies the Veteran and his representative of the evidence necessary to substantiate a claim based on ACDUTRA and INACDUTRA service.  See 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159.

The Veteran contends that he has PTSD due to the following experiences:  assisted with clean up after a tornado during which time he saw the body of a dead woman (April 1991, Andover, Kansas, Company B, 2D BN 137th Infantry); potential threat of deployment to first Gulf War in 1991; deployment in Germany during which time he performed security missions and prepared for deployment in connection with Operation Enduring Freedom (February 2002 to August 2002 DD Form 214, Germany, Company B, 2D BN 137th Infantry); and participation in a counter-drug intervention (1989 to 1990, Kansas, Company B, 2D BN 137th Infantry, Active Duty Special Work).  The tornado occurred on April 26, 1991.

Turning to his other claims, the Veteran stated at his October 2010 Decision Review Officer hearing and his February 2012 Travel Board hearing that he believes his back disability is due to an event that occurred during repelling training in Fort Riley.  He has also indicated that his physician related his back disability to service.  

The Veteran contends that his bilateral knee condition is due to service.  During his October 2010 and February 2012 hearings, he stated that the extended exertion his knees endured "pounding and carrying rucksacks and jumping and running" led to his current bilateral knee condition.  During his October 2010 hearing, the Veteran also reported an injury to his right knee while he was on a road march in Fort Benning, Georgia in 1998.  He indicated that his right knee popped.  He could not remember any specific trauma to his left knee.  The Veteran has also asserted that his physician related his knee condition to his time in service.  

Finally, during his October 2010 and February 2012 hearings, the Veteran reported that his right shoulder disability is due an injury he incurred during a training exercise in 1989 or 1990 in Pinon Canyon, Colorado.  Specifically, he stated that he injured his shoulder during a training exercise; he hit his shoulder on a "metal hatch" while he was a passenger in a vehicle and the driver slammed on the breaks.  He also indicated during his October 2010 hearing that the shoulder disability was aggravated during service due to the lifting, running, shooting, carrying heavy rucksacks, and long road marches that were required during service.

The Board finds that further attempts to verify the Veteran's duty status should be made through the Defense Finance and Accounting System (DFAS).  Also, VA examinations and nexus opinions should be obtained. 

Additionally, updated VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 2002) that advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.  This notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  The RO/AMC shall obtain any outstanding VA treatment records dated since December 2009.  All efforts to obtain these records must be documented in the claims file.

3.  Contact DFAS and any other appropriate entity to obtain verification of the Veteran's duty status and pay records for April 1991 and 1989 to 1990.  Specifically, the RO/AMC should ascertain if the Veteran was on active duty for training or inactive duty training in April 1991, if the Veteran was on active duty special work in 1989 or 1990, and if the Veteran was on active duty for training or inactive duty training during a two-week summer drill in 1989 or 1990.  The claims folder should document the efforts made to obtain this information along with any response provided by DFAS and any other appropriate entity.  If no records are available, the claims folder must be annotated to reflect this fact.

4.  Schedule a VA evaluation to determine whether any acquired psychiatric disorder to include PTSD is related to the Veteran's service.   The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  All indicated testing should be conducted.  A thorough rationale should accompany any opinion reached.  

The examiner is advised that the Veteran's service treatment records are not available. 

a)  The examiner should offer an opinion on whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's claimed stressors [assisted with clean up after a tornado (April 26, 1991) during which time he saw the body of a dead woman; potential threat of deployment to first Gulf War in 1991; deployment in Germany in 2002 during which time he performed security missions and prepared for deployment in connection with Operation Enduring Freedom; and participation in a counter-drug intervention in 1989/1990] are adequate to support a DSM-IV diagnosis of PTSD, and whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptoms are related to the claimed stressors.  

b)  As for any acquired psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion on whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to an incident of the Veteran's military service. 

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule a VA evaluation to determine whether any low back disability, bilateral knee disability, and right shoulder disability is related to the Veteran's service.   The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  All indicated testing should be conducted.  A thorough rationale should accompany any opinion reached.  

The examiner is advised that the Veteran's service treatment records are not available.  In light of the foregoing, the examiner should offer an opinion on whether it is at least as likely as not (50 percent or greater probability) that the pathology and features associated with the Veteran's low back disability, bilateral knee disability, and right shoulder disability are consistent with the type of injury causing mechanism described by the Veteran.  The Veteran contends that the back disability was caused by repelling training.  The Veteran contends that the extended exertion his knees endured "pounding and carrying rucksacks and jumping and running" led to his current bilateral knee condition; he also contends that he injured his right knee ("popped") while on a road march in 1998.  The Veteran contends that he injured his right shoulder from hitting it on a "metal hatch" in a vehicle when the driver slammed on the breaks; he also contends that the shoulder was aggravated due to the lifting, running, shooting, carrying heavy rucksacks, and long road marches that were required during service.  His MOS was an infantryman. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

6.  Thereafter, readjudicate the issues (service connection for PTSD, a low back disability, a bilateral knee disability, and a right shoulder disability).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



